UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to[] Commission file number 333-174252 HYGEA HOLDINGS CORP. (Exact name of registrant as specified in its charter) Nevada 30-0532605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9100 South Dadeland Blvd., Suite 1500, Miami, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 786-497-7718 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) 1of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yes ¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates (including 16,027,437 shares which are issuable in connection with the automatic conversion of certain promissory notes upon effectiveness of the registrant’s Registration Statement on Form S-1 on February10, 2012) computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30, 2011):$6,971,362 (based on the last price sold prior to such date of $.11 per share). Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.There were 164,322,680shares of common stock outstanding as of June 4,2012 (including 16,027,437 shares which are issuable in connection with the automatic conversion of certain promissory notes upon effectiveness of the registrant’s Registration Statement on Form S-1 on February 10, 2012). DOCUMENTS INCORPORATED BY REFERENCE None. i Table Of Contents TABLE OF CONTENTS Part I. Item 1. Business 1 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Mine Safety Disclosures 19 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 30 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 31 Item 9A. Controls and Procedures 31 Item 9B. Other Information 32 Part III. Item 10. Directors, Executive Officers and Corporate Governance 32 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accounting Fees and Services 39 Part IV. Item 15. Exhibits, Financial Statement Schedules 40 SIGNATURES ii Table Of Contents PART I Item 1.Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (U.S. $) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed interms ofUnited States dollars. As used in this current report and unless otherwise indicated, the terms “Company”, "we", "us", "our", and "Hygea" mean Hygea Holdings Corp. and our wholly-owned subsidiaries. General Overview We are a Nevada corporation formed on August 26, 2008, as Piper Acquisition II, Inc.We changed our name to “Hygea Holdings Corp.” on May 16, 2011. Our company, based on proposed business activities, was a "blank check" company. The U.S. Securities and Exchange Commission (“SEC”) defines those companies as "any development stage company that is issuing a penny stock, within the meaning of Section 3(a)(51) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies."Under SEC Rule 12b-2 under the Exchange Act, we also qualified as a “shell company,” because we had no or nominal assets (other than cash) and no or nominal operations.Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. On May 16, 2011, we entered into a Share Exchange Agreementwith the shareholders of Hygea Health Holdings, Inc., a Florida corporation (“Hygea Health”), each of which are accredited investors (“Hygea Health Shareholders”), pursuant to which we acquired 99.9% of the outstanding securities of Hygea Health in exchange for 135,519,339 shares of our common stock (the “Hygea Exchange”). The Hygea Exchange closed on May 16, 2011, which closing was deemed effective as of December 31, 2010. Considering that, following the Hygea Exchange, the Hygea Health Shareholders control the majority of our outstanding common stock and we effectively succeeded our otherwise minimal operations to those that are theirs, Hygea Health is considered the accounting acquirer in this reverse-merger transaction. A reverse-merger transaction is considered, and accounted for as, a capital transaction in substance; it is equivalent to the issuance of Hygea Health securities for our net monetary assets, accompanied by a recapitalization. We are the surviving and continuing entity and the historical financials following the reverse merger transaction will be those of Hygea Health. Upon our acquisition of Hygea Health, we were no longer a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended) immediately prior to our acquisition of Hygea Health pursuant to the terms of the Hygea Exchange. 1 Table Of Contents Hygea Health was founded in March of 2007 as Hygea Health Network, Inc., with the purpose of creating a network of (i) multidisciplinary integrated medical group practices with a primary care physician focus; (ii) healthcare management service organizations that manage and coordinate the medical care of patients enrolled in multiple managed care health plans (i.e., HMOs) and (iii) integrating all aspects of the network via a robust technology platform that incorporates state-of-the-art and physician friendly electronic medical records and practice management system services, including scheduling and billing capabilities.The focal point of Hygea Health’s value proposition is that the best healthcare patient results are achieved when the provider knows his patient.To achieve that end, we embrace a management philosophy where the practice is patient centric to the individual patient and use modern technology to put together a platform that collects data and organizes it into a format that helps the provider understand the full scope or complexity of the patient condition. We have not been involved in any bankruptcy, receivership or similar proceeding. Our Current Business We have two principal areas of operations. The first is a network of multidisciplinary integrated medical group practices (“Integrated Group”) with a primary care physician ("PCP") focus.The Integrated Group owns a series of subsidiaries that provide industry related services and which support the integrated group practice business model.The second focus is Palm Medical Network LLC (“Palm Medical Network”), an independent physician network.Under Palm Medical Network, we have a series of medical service organizations (“MSOs”) that have entered “at risk” contracts with Medicare Advantage Health Maintenance Organizations (“HMOs”) throughout Florida. The “Integrated Group” is a definition of the relationship between different provider organizations we own.The Integrated Group defines a process and is not a standalone legal entity.The providers identified to be part of the Integrated Group practice are usually acquired though an asset purchase of the practice and a phase out of the provider’s current corporate entity and provider agreements.The group practices are organized in “pods” of primary care physicians in a medically cohesive area.In addition to PCP, the pods will have certain specialties and will provide ancillary services (i.e. pharmacy, therapy, diagnostic and lab) to their patient population. We have acquired the practices of Doctors Sussman and Staller, Stephen A. Kotzen and Doctor Jose David Suarez which, along with Opa-Locka Pain Management Corp., we have integrated into five offices in Miami-Dade and Broward Counties, Florida.In 2011, we sold the Royal Palm Beach practice. At present, we do not own any active subsidiaries that provide ancillary services. Under Palm Medical Network, we have a series of medical service organizations (“MSOs”) that have entered “at risk” contracts with Medicare Advantage Health Maintenance Organizations (“HMOs”) throughout Florida.An “at risk” contract is when the MSO agrees to assume either a portion or all of the financial risk/exposure for potential losses incurred by their patient base participating in that Medicare Advantage HMO.An MSO is an entity that, under contract, provides medical and medically related services to patients on behalf of a Medicare Advantage HMO agreement.We currently have four “at risk” agreements with different Medicare Advantage HMOs.We have created a legal subsidiary to manage each discreetMedicare Advantage HMO agreement to protect the parent entity as well as the other contracts should one of the contracts be impaired or incur excessive losses. 2 Table Of Contents From 2007 to 2010, Hygea Health made a series of acquisitions of group physician practices and also as acquired Palm Medical Group, in order to access their approximately 1,600 credentialed physicians. Through the following healthcare management “toolkit”, we acquire, manage and integrate group practices, with aPCP focus: Independent Physician Association (IPA) and Managed Service Organizations (MSOs) - In 2007 we acquired Palm Medical Group, Inc., a Florida not-for-profit Independent Physician Association with a 20-year operating history.Palm Medical Group, Inc.was originally founded by the Tenet Hospital chain, now operated as Palm Medical Network, LLC (“Palm”).The integrated group practice and Palm are synergistic.Their interaction provides each other with significant resources and the opportunities to grow their respective businesses.We provide core technologies through our electronic medical records service and an alternative practice model. Palm provides a network of primary care physicians which, along with their Management Services Organizations (MSOs) contracts Medicare HMO membership with Care Plus (Humana’s Medicare HMO), Physicians United, and Amerigroup among others.Palm is an independent physician association (“IPA”) that consists of approximately 1,600 physicians, practicing in 76 medical specialties and delivering over 4.5 million hours of patient care annually.Palm’s MSOs have been the financial engine for our network.Palm’s network has a blanket agreement with its members that it can contract on their behalf with any payor for the provision of medical services.The provider has the right, once notified, to opt out of the agreement voluntarily. Network of Medical Group Practices and Healthcare Service Providers – We own and continue to acquire medical group practices with a PCP focus throughout Florida.We began our initial provider rollout with an initial focus on the South and Central Florida markets, with plans for expansion into surrounding states in the Southeast next, then throughout the U.S.We are also in a variety of negotiations with specialty medical and ancillary healthcare service providers (including diagnostic facilities, pharmacies, rehabilitation therapy practices, among others) to ultimately provide community-based “medical malls” for more efficient, more comprehensive and better patient care. Medical Risk Assessment (MRA) Specialists – We are focused on improving the quality of care for patients and achieving accurate and timely payment from our managed care plan partners for services rendered.This is achieved through the utilization of specialized third party healthcare consultants to identify and correct coding errors, conduct health risk assessments directly with patients to correctly identify all the issues and conditions affecting each patient, and conducting intensive medical record audits.We believe accurate tabulations of each patient’s medical risk assessment score within each practice and within our MSO may result in increased revenue and profit margins for the Company. Electronic Medical Records/Practice Management System – We are strong proponents of using electronic medical records/practice management systems (“EMR/PMS”) in all physician practices and ancillary providers in Florida.This system provides integrated patient record management that is fully automated end-to-end.We have allocated and deployed financial and technical resources to speed the continued implementation and integration of EMR/PMS into our operations. In deploying EMR into our operations, patient data is analyzed by our provider team as well as artificial intelligence is introduced to determine trends and create suspect reports on the individual patients allowing the provider to investigate and diagnose.The EMR is integrated with the practitioner’s management suite to assure data is consistently updated from the most recent visits.Equally important, practice management software is used to set up new network specialist or diagnostic appointments and allows monitoring/tracking whether the patient has actually gone to the referral services.Data is obtained from all referrals with picture records input into EMR.It is important to note that technology is truly robust only if management is committed to use that technology for the benefit of patient care.We are dedicated to do such that and have developed training sessions/manuals for all acquired practices. 3 Table Of Contents Business Model Our focus is the profitable operation of a medical practice by leveraging technology to assist the healthcare provider in documenting, tracking and communicating patient care to a continuum of other healthcare providers such as specialists, diagnostic centers, pharmacies and laboratories. Our physician group practice structure also offers physicians significant practice revenue enhancements that are not available to sole practitioners or improperly structured group practices.We feel we have created the optimum structure for both control and capture of physician revenue with parallel attention of best health care results to the patient.As previously stated, we are a patient centric practice with a focus of the primary care physician as the coordinator of the healthcare delivery system.Our system will be a fully integrated delivery system that will encompass most of the specialized physician referral results with the primary care physician care plan.All ancillary health services will be captured in our electronic data collection tools to allow the practice to have a total control and knowledge of a patient’s medical condition and be better able to coordinate that care.Most of the current group practice models, with the exception of such national organizations like Cleveland Clinic, Mayo Clinic and Kaiser Permanente, were structured in the 1990s where the focus was to incorporate specialist groups such as cardiologists, anesthesiologists and gynecologists.These groups were not patient centric and not properly integrated with focused continued care nor did they capture or compile all separate specialists records/research in a central database.We do not believe the group model meets today’s criteria for best medical/healthcare results of the patient.There are some other primary care oriented group practices that do not have the record keeping component and the additive designated ancillary services are not captured and, thus, we believe fail in providing the best healthcare and medical results. These practice enhancements include the capture of revenue created by physician referrals of both designated health services (lab, pharmacy, diagnostic and therapy) as well as specialist physician revenue that would otherwise be lost to the primary care physician.Our ability to earn and share revenue with our member groups through use of the Stark law’s “In-Office Ancillary Services Exception” (and similar provisions at the state level), draws physicians, group practices and medical specialists to our business model. The Stark law generally prohibits physicians from making designated health service referrals to organizations with which those physicians (or an immediate family member) have a financial relationship, unless an exception under the law applies. This includes physician referrals to their own medical practice where the following circumstances are present: · a physician delivers services through the medical practice; · the medical practice furnishes designated health services that may be payable by Medicare making the medical practice a Designated Health Services (DHS) entity; · the physician has a financial relationship with the medical practice; and · the physician makes referrals to the medical practice for the furnishing of DHS. 4 Table Of Contents Physicians and medical practices rely on the Stark law’s in-office ancillary services exception and physician services exceptions to allow "within-practice" DHS referrals.Of these, the in-office ancillary services exception is used most frequently as it allows physicians in medical practices to: · make referrals for certain DHS within the medical practice; · furnish those DHS to practice patients; · bill Medicare and Medicaid for the services; and · retain and use the revenues earned from providing the services within the group for payment of practice expenses and physician compensation. These exceptions are therefore of significant importance to a medical practice’s internal activities. Additional revenue comes from management efficiencies of scale and access to better payer benefits.Together they create a sustainable revenue stream different from that of other practice management and managed care groups.Our revenue stream is different from the focus of the traditional practice management groups in that most practice management groups pay for cost savings from other practices with better billing, which we believe increases revenue 10% to 20% and earnings of an equal amount.In our model, and in capturing ancillary revenue properly within the Stark guidelines, we anticipate increasing revenue four-fold, which we believe equates to increasing the physician take-home pay by 50% to 100%.We believe that the advantage of our model create better health care delivery systems for patients and optimize revenue models for physicians and their partners. We also believe that our business model diversifies and maximizes revenue while minimizing costs / spreading operating risk across sector and geographic areas. Revenue Enhancement (Capture of Additional Revenue for Practices) - We earn distinct revenue from: (a) creating provider efficiencies for the delivery and administration of medical services; (b) providing ancillary medical services in-house such as laboratory, diagnostic and pharmacy; (c) ownership of other ancillary services restricted for physicians under the Stark law, (e.g., home health and durable medical equipment) and (d) MSO revenue from Palm Medical Network. Cost Minimization - We offer economies of scale by centralizing back office services, reducing practice management redundancy, managing of medical real estate assets and amortizing shared services and other costs across a larger base.Day-to-day services provided include compliance, management of equipment and real estate leases, staffing, billing, contract negotiation, bulk purchase of medical supplies, and accounting functions.Cost minimization is further enhanced through efficiencies gained from the implementation of our licensed state-of-the-art EMR system, and associated proprietary tools. Revenue Maximization - We improve physician incomes because they are able to see more patients more efficiently, provide a higher level of medical care and through the capture of ancillary services. Regional Diversification - We form group practice LLC’s regionally, generally by county.LLC’s are organized around the matching of patient and provider demographics.This is an approach that syncs supply and demand between provider and patient and also provides risk abatement to our investors through portfolio diversification.We believe that this interstate expansion strategy will further expand and diversify our business model. 5 Table Of Contents Expanding Industry - We have targeted a growth industry.Key existing population demographics in the U.S. – large aging population and increased longevity – tend to assure that health care will continue to expand for at least a generation.We believe that this is true irrespective of government efforts to control cost through managed care, technology or revenue pressure on providers.It is many experts’ opinion that healthcare is one of the few industries, along with defense, food and energy, that is essentially recession resistant. Poised for Expansion - We plan to continue to extend our service offering through the adoption of the “Medical Mall” structure.Medical Malls are centralized medical services located in a mall format where we position multiple practices, including general practice physicians, specialists, and urgent care centers alongside ancillary service providers such as therapists, pharmacies, laboratories, and diagnostic centers.This one-stop approach is expected to be attractive to physicians and patients alike since concentration of medical services, ancillary services and associated support makes health care delivery and receipt more efficient and less stressful. Market Our initial targeted geographic area of operation and growth, the state of Florida, has over 36,000 doctors serving a total population of over 18.1 million people.Miami Dade County’s population of 2.5 million people is currently served by more than 8,000 medical providers, 2,000 of whom are members of the Dade County Medical Association.The Broward County Medical Association unites 1,500 allopathic (conventional medicine) and osteopathic (musculoskeletal) physicians, who join a legion of over 4,000 providers serving a population of 1.8 million.The population of Palm Beach County is 1.3 million, which is served by over 3,000 doctors. According to the U.S. Department of Labor, family practitioners in Florida make, on average, a net income of approximately $150,000 per year.Surgeons earn only slightly higher at approximately $165,000 per year.Specialists such as obstetricians/gynecologists earn approximately $180,000 per year.The salary ranges in the tri-county region average about 25% higher than these figures, and in the Orlando area they are closer to the averages.According to the MGMA (Medical Group Management Association), the average primary care physician grosses about $460,000 in annual billings in the South Florida market. Competition The healthcare services industry tends to be fragmented and dynamic, consisting of specialized and ancillary services firms that operate mainly on a regional basis such as generalist management companies, information systems vending firms, Health Maintenance Organizations and Managed Service Organizations.Due to the healthcare services market having a strong regional bias, many competitors in one location may not be operating in other areas.Management believes that the fragmented competition allows the Company the opportunity to expand into new markets rapidly via targeted acquisitions. The industry in which we operate has no institutional provider organizations.Our integrated practice model combines three distinct business verticals.The first business vertical is the Medicare Advantage designated clinic system that only accepts Medicare Advantage patients with significant presence maintained by Leon Medical Centers (Miami Dade County), MCCI (Florida statewide), Pasteur Medical Centers (Miami Date County) and Southeastern Integrated Medical (SiMed) Centers (Ocala and Jacksonville).The second business vertical is the commercial market and fee-for-service Medicare which is best represented in Florida by Cleveland Clinic (Florida statewide), Mayo Clinic (Florida statewide) and Southeastern Integrated Medical (north Florida).The third business vertical is comprised of small group practices that will take a combination of both fee-for-service and Medicare Advantage patients; these practices are usually not large enough to sustain all the components of our integrated model.We combine all of the business verticals and see ourselves as payor-neutral, accepting clients irrespective of whether they are commercial, cash or Medicare Advantage/Medicare fee-for-service.We do not believe ancillary service firms are in competition with us, as they do not drive or attract patients but are more of recipient of referrals from these three business verticals.In the State of Florida, the northern part of the state is driven by a fee-for-service practice model while the southern part of the state, has a much higher incident of managed care delivery model. 6 Table Of Contents Government Regulation Medicare and Medicaid Participation Medicare is a federally funded and administered health insurance program, primarily for individuals entitled to social security benefits who are 65 or older or who are disabled.Medicaid is a health insurance program jointly funded by state and federal governments that provides medical assistance to qualifying low income persons.Each state Medicaid program has the option to determine coverage for ambulatory surgery center services and to determine payment rates for those services. In order to participate in the Medicare program, our diagnostic centers, clinical laboratories, pharmacies and short stay or outpatient surgical facilities may have to satisfy a set of regulations known as “Conditions of Participation.”Each facility can individually meet this requirement through accreditation with the Joint Commission on Accreditation of Healthcare Organizations or other CMS-approved accreditation organizations, or through direct surveys at the direction of CMS.As we acquire these types of facilities, we will have established ongoing quality assurance activities to monitor and strive to ensure our facilities’ compliance with these conditions of participation.Any failure by a facility to maintain compliance with these Conditions of Participation as determined by a survey could result in the loss of the facility’s provider agreement with CMS, which would prohibit reimbursement for services rendered to Medicare or Medicaid beneficiaries until such time as the facility is found to be back in compliance with the Conditions of Participation. As with most government programs, the Medicare and Medicaid programs are subject to statutory and regulatory changes, possible retroactive and prospective rate adjustments, administrative rulings, freezes and funding reductions, all of which may adversely affect the level of payments for our services. Effective July 1, 2011, the Accountable Care Act also prohibits the use of federal funds under the Medicaid program to reimburse providers for medical assistance provided to treat Hospital-Acquired Conditions (“HACs”).Beginning in federal fiscal year 2015, the 25% of hospitals with the worst national risk-adjusted HAC rates in the previous year will receive a 1% reduction in their total inpatient operating Medicare payments.Beginning in fiscal year 2013, hospitals with excessive readmissions for conditions designated by HHS will receive a reduction of 1% in operating payments for all inpatient discharges, not just discharges relating to the conditions subject to the excessive readmission standard.This rate will increase by 1% each year up to 3% in federal fiscal year 2015. Accountable Care Organizations On October 31, 2011, CMS issued its final regulations for Accountable Care Organizations, or ACOs, which were created under the Acts and intended to allow providers, including hospitals, physicians and other designated professionals and suppliers to coordinate care for Medicare beneficiaries.This shared savings program is intended to produce savings as a result of improved quality and operational efficiency.ACOs that achieve certain savings benchmarks and quality performance standards will be eligible to share in a portion of the amounts saved by the Medicare program.The final regulations detail certain key characteristics of an ACO, including the scope and length of an ACO’s contract with CMS, the required governance of an ACO, the assignment of Medicare beneficiaries to an ACO, the payment models under which an ACO can share in cost savings, and the quality and other reporting requirements expected of an ACO.Under the regulations, patient and provider participation in ACOs will be voluntary.We will continue to monitor developments with the implementation of the ACO regulations and their effect on our business in order to react accordingly. 7 Table Of Contents Federal Anti-Kickback and Physician Self-Referral (Stark) Laws Section1877 of the Social Security Act, commonly known as the “Stark Law,” prohibits any physician from referring patients to any entity for the furnishing of certain “designated health services” otherwise payable by Medicare or Medicaid, if the physician or an immediate family member has a financial relationship such as an ownership interest or compensation arrangement with the entity that furnishes services to Medicare beneficiaries, unless an exception applies. State and federal laws regulate relationships among providers of healthcare services, including employment or service contracts and investment relationships.These restrictions include a federal criminal law, referred to herein as the anti-kickback statute, which prohibits offering, paying, soliciting or receiving any form of remuneration in return for: · referring patients for services or items payable under a federal healthcare program, including Medicare or Medicaid;or · purchasing, leasing or ordering, or arranging for or recommending purchasing, leasing or ordering, any good, facility, service or item for which payment may be made in whole or in part by a federal healthcare program. A violation of the anti-kickback statute constitutes a felony. Health Information Security and Privacy Practices The regulations promulgated under the federal Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) contain, among other measures, provisions that require many organizations, including us, to employ systems and procedures designed to protect the privacy and security of each patient’s individual healthcare information.Among the standards that the Department of Health and Human Services has adopted pursuant to HIPAA are standards for the following: · electronic transactions and code sets; · unique identifiers for providers, employers, health plans and individuals; · security and electronic signatures; · privacy; · breach notification; and · enforcement In August 2000, the Department of Health and Human Services finalized the transaction standards, with which we comply.The transaction standards require us to use standard code sets established by the rule when transmitting health information in connection with some transactions, including health claims and health payment and remittance advices. 8 Table Of Contents The Department of Health and Human Services has also published a rule establishing standards for the privacy of individually identifiable health information, with which we comply.These privacy standards apply to all health plans, all healthcare clearinghouses and many healthcare providers, including healthcare providers that transmit health information in an electronic form in connection with certain standard transactions.We are a covered entity under the final rule.The privacy standards protect individually identifiable health information held or disclosed by a covered entity in any form, whether communicated electronically, on paper or orally.These standards not only require our compliance with rules governing the use and disclosure of protected health information, but they also require us to impose those rules, by contract, on any business associate to whom such information is disclosed.A violation of the privacy standards, as in effect prior to the 2009 Amendments discussed below, could result in civil money penalties of $100 per incident, up to a maximum of $25,000 per person per year per standard.The final rule also provided for criminal penalties of up to $50,000 and one year in prison for knowingly and improperly obtaining or disclosing protected health information, up to $100,000 and five years in prison for obtaining protected health information under false pretenses, and up to $250,000 and ten years in prison for obtaining or disclosing protected health information with the intent to sell, transfer or use such information for commercial advantage, personal gain or malicious harm. Number of Employees As of December 31, 2011, we had 28 employees, of which 23 were full-time employees.We consider relations with our employees to be good. Environmental Matters We are unaware of any environmental matters pending or threatened related to our operations or our facilities. Item 1A.Risk Factors Our business, operations, and financial position are subject to various risks. These risks are described below. We have had minimal revenues from operations and, if we are not able to obtain further financing, we may be forced to scale back or cease operations or our business operations may fail. To date, we have not generated significant income from our operations and we have been dependent on sales of our equity securities and issuances of debt to meet the majority of our cash requirements.During our year ended December31, 2011, we generated $9,427,392 in revenue, had cash on hand of $13,097 and a working capital surplus of $520,469 at December 31, 2011.During the year ended December 31, 2011, we used $1,575,958 ofcash in operating activities.We may never generate positive cash flow from operations.We estimate that we will require approximately $2.0 million to $3.0 million to carry out our business plan through the end of 2012, which will be dependent upon the number of primary care physician practices acquired during the year, if any.Because we cannot anticipate when we will be able to generate significant revenues from sales, we will need to raise additional funds to continue to develop our business, respond to competitive pressures and to respond to unanticipated requirements or expenses.If we are not able to generate significant revenues, we will not be able to maintain our operations or achieve a profitable level of operations. We derive a substantial portion of our revenue fromCarePlus Health Plans, Inc. (“CarePlus”) and if we are unable to collect our outstanding account receivables, our operations will be negatively impacted. We derive a substantial portionof our revenue and accounts receivable from CarePlus.Revenues earned from CarePlus amounted to $7,631,831 and $8,570,744 for the years ended December 31, 2011 and 2010, respectively.CarePlus account receivable amounted to $3,403,969 as of December 31, 2011.If we are unable to collect our outstanding account receivable with CarePlus, our operations will be negatively impacted. 9 Table Of Contents We commenced our business operations in August 2008 and we have a limited operating history. If we cannot successfully manage the risks normally faced by start-up companies, we may not achieve profitable operations and ultimately our business may fail. We have a limited operating history.Our operating activities since our incorporation have consisted primarily of raising operating capital, closing various acquisitions and marketing our services to prospective customers.Our prospects are subject to the risks and expenses encountered by start-up companies, such as uncertainties regarding our level of future revenues and our inability to budget expenses and manage growth and our inability to access sources of financing when required and at rates favorable to us. Our limited operating history and the highly competitive nature of our business make it difficult or impossible to predict future results of our operations.We may not succeed in developing our business to a level where we can achieve profitable operations, which may result in the loss of some or all of your investment in our common stock. We have generated limited revenues since our inception.Because of our lack of significant operating history and ourlimited net income, in all likelihood we will continue to incur operating expenses without significant revenues until our services gain significant exposure in the market.Based upon current estimates, we estimate our average monthly operating expenses in the near future to be approximately $75,000 to $150,000 per month, which will be dependent upon the number of primary care physician practices acquired during the year, if any.We will not be able to expand our operations beyond current levels without generating significant revenues from our current operations or obtaining further financing.Our primary source of funds has been the sale of our common stock and issuances of debt.We can offer no assurance that we will be able to generate enough interest in our services.If we cannot attract a significant customer base, we will not be able to generate any significant revenues or income.In addition, if we are unable to establish and generate material significant revenues, or obtain adequate future financing, our business will fail and you may lose some or all of your investment in our common stock. We may need additional capital to expand or maintain our operations, which will result in dilution to existing stockholders. At a minimum, we expect that we will need additional capital during 2012 if we want to pursue various growth initiatives.Further, we may be required to make increased capital expenditures to fund any growth of operations, infrastructure, and personnel.We may seek additional capital through the issuance of debt or equity depending upon our results of operations, market conditions or unforeseen needs or opportunities.Our future liquidity and capital requirements will depend on numerous factors, including the following: · the pace of expansion of our operations; · our need to respond to competitive pressures; and · future acquisitions of complementary products, technologies or businesses. 10 Table Of Contents We expect that we will be required to sell additional equity or debt securities. Debt financing must be repaid at maturity, regardless of whether or not we have sufficient cash resources available at that time to repay the debt and may contain covenants restricting the operations of our business.The sale of additional equity or convertible debt securities could result in additional dilution to existing stockholders.Any financing arrangements may not be available on terms acceptable to us, if at all. We will need to raise additional funds in the near future. If we are not able to obtain future financing when required, we might be forced to scale back or cease operations or discontinue our business. We can provide no assurance to investors that we will be able to find such financing when such funding is required.Obtaining additional financing will be subject to a number of factors, including investor acceptance of our business model.Furthermore, there is no assurance that we will not incur further debt in the future, that we will have sufficient funds to repay our future indebtedness or that we will not default on our future debts, thereby jeopardizing our business viability.Finally, we may not be able to borrow or raise additional capital in the future to meet our needs or to otherwise provide the capital necessary to maintain our operations, which may result in the loss of some or all of your investment in our common stock.There is no assurance that actual cash requirements will not exceed our estimates.If additional funds are not obtained, we would modify (reduce) our primary care physician practice acquisition targets. We have a limited operating history and if we are not successful in growing the business, of which there is no guarantee, then we may have to scale back or even cease our ongoing business operations. Our success is significantly dependent on our ability to continue to grow our business. Our operations will be subject to all the risks inherent in the establishment of a developing enterprise and the uncertainties arising from the absence of a limited operating history.We may be unable to locate additional customers or continue to operate on a profitable basis.If our business plan is not successful, and we are not able to operate profitably, investors may lose some or all of their investment. We depend upon reimbursement by third-party payors. Substantially all of our revenues are derived from private and governmental third-party payors.Initiatives undertaken by industry and government to contain healthcare costs affect the profitability of our clinics.These payors attempt to control healthcare costs by contracting with healthcare providers to obtain services on a discounted basis.We believe that this trend will continue and may limit reimbursements for healthcare services.If insurers or managed care companies from whom we receive substantial payments were to reduce the amounts they pay for services, our profit margins may decline, or we may lose patients if they choose not to renew the contracts with these insurers at lower rates.In addition, in certain geographical areas, the physician offices must be approved as providers by key health maintenance organizations and preferred provider plans.Failure to obtain or maintain these approvals would adversely affect our financial results. In addition, there are increasing pressures from many third-party payors to control healthcare costs and to reduce or limit increases in reimbursement rates for medical services.Our relationships with managed care and non-governmental third-party payors, such as health maintenance organizations and preferred provider organizations, are generally governed by negotiated agreements.These agreements set forth the amounts we are entitled to receive for our services.We could be adversely affected in some of the markets where it operates if they are unable to negotiate and maintain favorable agreements with third-party payors. Additionally, third-party payors may, from time to time, request audits of the amounts paid, or to be paid, to us under our agreements with them.We could be adversely affected in some of the markets where we operate if the auditing payor alleges that substantial overpayments were made to us due to coding errors or lack of documentation to support medical necessity determinations. 11 Table Of Contents Our historical revenue has been concentrated with CarePlus representing approximately 82.0% and 91.6% of our 2011 and 2010 medical revenues, respectively.The increase in accounts receivable affects our liquidity.If we are unable to collect the amounts due from CarePlus, our liquidity would be affected resulting in retraction of business operations or seeking additional public or private funding to offset such impact. Our operating results could be adversely affected if our actual healthcare claims exceed our reserves. Historically, we have been able to satisfy our claims payment obligations each month out of cash flows from operations and existing cash reserves.However, in the event that our revenues are substantially reduced due to a loss of a significant HMO contract or other factors, our cash flow may not be sufficient to pay off claims on a timely basis, or at all.If we are unable to pay claims timely we may be subject to HMO de-delegation wherein the HMO would take away our claims processing functions and perform the functions on our behalf, charging us a fee per enrollee, a requirement by the HMO to comply with a corrective action plan, and/or termination of the HMO contract, which could have a material adverse effect on our operations and results of operations. Our operations are presently focused in one geographic location - South and Central Florida.If this region of Florida was to experience an economic downturn or continues to experience the negative effects from the recession, our operations may be negatively impacted. Our business, financial condition and results of operations may be adversely affected by unfavorable economic and market conditions in our sole geographical segment. Our operations are presently focused in one geographic location - South and Central Florida.Changes in this region could adversely affect the profitability of our business.Economic conditions have from time to time contributed to slowdowns in the healthcare industry, resulting in reduced demand and increased price competition for our services.If economic and market conditions in South and Central Florida remain unfavorable, spread or deteriorate further, we may experience an adverse impact on our business, financial condition and results of operations.Accordingly, the economic downturn in South and Central Florida may hurt our financial performance.We are unable to predict the likely duration and severity of the current disruption in financial markets and adverse economic conditions and the effects they may have on our business and financial condition and results of operations. We may be exposed to liability if we cannot process any increased volume of claims accurately and timely. We have regulatory risk for the timely processing and payment of claims.If we are unable to handle increased claims volume or if we are unable to pay claims timely we may become subject to an HMO corrective action plan or de-delegation until the problem is corrected, and/or termination of the HMO agreement, which could have a material adverse effect on our operations and profitability Our profitability may be reduced or eliminated if we are not able to manage our healthcare costs effectively. Our success depends in large part on our effective management of healthcare costs incurred by our affiliated physician organizations and controlling utilization of specialty and ancillary care, and by contracting with our independent physicians at competitive prices. We attempt to control the healthcare costs of our HMO enrollees through capitated and discounted fee-for-service contracts, by emphasizing preventive care, entering into risk-sharing agreements with HMOs that have favorable rate and utilization structures, and requiring prior authorization for specialist physician referrals.If we cannot maintain or improve our management of healthcare costs, our business, results of operations, financial condition, and ability to satisfy our obligations could be adversely affected. 12 Table Of Contents Under all current HMO contracts, our affiliated physician organizations accept the financial risk for the provision of primary care and specialty physician services, and some ancillary healthcare services.If we are unable to negotiate favorable contract rates with providers of these services, or if our affiliated physician organizations are unable to effectively control the utilization of these services, our profitability would be negatively impacted.Our ability to manage healthcare costs is also diminished to the extent that we are unable to sub-capitate the specialists in our service areas at competitive rates.To the extent that our HMO enrollees require more frequent or extensive care, our operating margins may be reduced and the revenues derived from its capitation contracts may be insufficient to cover the costs of the services provided. The revenue and profitability could be significantly reduced and could also fluctuate significantly from period to period under Medicare's Risk Adjusted payment methodology. In2004, Centers for Medicare & Medicaid Services (“CMS”) began a four-year phase-in of a revised compensation model for Medicare beneficiaries enrolled in Medicare Advantage plans. Previously, monthly capitation revenue was based primarily on age, sex and location. The CMS revised payment model seeks to compensate Medicare managed care organizations based on the health status of each individual enrollee.Health plans/Medical Groups with enrollees that can be proven to require more care will receive higher compensation, and those with enrollees requiring less care will receive less.This is referred to by CMS as "Risk Adjustment." Increased numbers of office visits by members, and submission of encounter data is required in order to receive incremental revenue, or not for any given member.This requires a great deal of continuous effort on our part, and cooperation on the part of our contracted physicians and HMO enrollees.We have not always been able to gain this cooperation from the contracted physicians and enrollees, or devote the resources necessary to obtain incremental Risk Adjustment revenue, or avoid having previously received revenue taken back from us. Additionally, because of the time required by CMS to process all of the submitted encounter data from all participating entities, we typically do not find out until the latter part of the calendar year what adjustments will be made to our Medicare revenue for the prior year, at which time those adjustments to revenue, which have historically been significant, are recorded. The adoption of more restrictive Medicare coverage policies at the national or local levels could have an adverse impact on our ability to obtain Medicare reimbursement for inpatient services. Medicare providers also can be negatively affected by the adoption of coverage policies, at the national and or local levels, describing whether an item or service is covered and under what clinical circumstances it is considered to be reasonable, necessary, and appropriate.In the absence of a national coverage determination, Medicare contractors may specify more restrictive criteria than otherwise would apply nationally.CMS began implementing new inpatient rehabilitation hospital coverage criteria effective January 1, 2010 that will require existing local coverage policies to be updated for each Medicare contractor.We cannot predict how the adoption of modified local coverage determinations or other policies will affect our operations. 13 Table Of Contents If we are unable to identify suitable acquisition candidates or to negotiate or complete acquisitions on favorable terms, our prospects for growth could be limited. In addition, we may not realize the anticipated benefits of any acquisitions that we are able to complete. Part of our business strategy is to grow through acquisitions in order to achieve economies of scale.Although we are regularly in discussions with potential acquisition candidates, it may be difficult to identify suitable acquisition candidates and to negotiate satisfactory terms with them.If we are unable to identify suitable acquisition candidates at favorable prices, our ability to grow by acquisition could be limited. In addition, to the extent we are successful in identifying suitable acquisition candidates and making acquisitions, these acquisitions involve a number of risks, including: it may occur that the acquired company or assets do not further our business strategy, or that we overpaid for the company or assets, or that industry or economic conditions change, all of which may require a future impairment charge; we may have difficulty integrating the operations and personnel of the acquired business and may have difficulty retaining the key personnel of the acquired business; · we may have difficulty incorporating the acquired services with our existing services; · there may be customer confusion where our services overlap with those of entities that are acquired; · our ongoing business and our attention may be disrupted or diverted by transition or integration issues and the complexity of managing geographically and culturally diverse locations; · there may be difficulty maintaining uniform standards, controls, procedures and policies across locations; · we may acquire companies that have material liabilities, including, among other things, for the failure to comply with healthcare laws and regulations; · the acquisition may result in litigation from terminated employees or third parties; · we may experience significant problems or liabilities associated with service quality, technology and legal contingencies; · we may spend considerable amounts of money (legal, accounting, diligence, etc.) in seeking an acquisition candidate and never complete the acquisition; and · acquisition candidate letters of intent may have large break-up fees if the acquisition is not completed. In particular, the strategy for growth includes strategic acquisitions of primary care physician (PCP) practices.However, even if we are successful in completing further acquisitions, we may not be possible to integrate their operations into our operations or it may be difficult and time consuming to integrate the acquired practices' management services, information systems, billing and collection systems, finance department, medical records, and other key administrative functions, while at the same time managing a larger entity with a differing history, business model and culture.We may be required to develop working relationships with providers and vendors with whom they have had no previous business experience.We also may not be able to obtain the necessary economies of scale.Integration of acquired entities is vital to be able to operate effectively and to control variable (staffing) and fixed costs.If we are not successful in integrating acquired operations on a timely basis, or at all, our business could be disrupted and we may not be able to realize the anticipated benefits of its acquisitions, including cost savings.There may be substantial unanticipated costs associated with acquisition and integration activities, any of which could result in significant one-time or on-going charges to earnings or otherwise adversely affect our operating results. 14 Table Of Contents We may not be able to make future acquisitions without obtaining additional financing. To finance any acquisitions, we may, from time to time, issue additional equity securities or incur additional debt.A greater amount of debt or additional equity financing could be required to the extent that our common stock fails to achieve or to maintain a market value sufficient to warrant its use in future acquisitions, or to the extent that acquisition targets are unwilling to accept common stock in exchange for their businesses.Even if we were permitted to incur additional debt or determine to sell equity, we may not be able to obtain additional required capital on acceptable terms, if at all, which would limit our plans for growth.In addition, any capital we may be able to raise could result in increased leverage on our balance sheet, additional interest and financing expense and decreased operating income. Whenever we seek to make an acquisition of an entity that has an HMO contract, the HMO could potentially refuse to consent to the transfer of its contract, and this could effectively stop the acquisition or potentially deprive us of the revenues associated with that HMO contract. Contracts with HMOs typically include provisions requiring the HMO to consent to the transfer of their contract before effecting any change in control of the healthcare provider party thereto.As a result, whenever we seek to make an acquisition, such acquisition may be conditioned upon the acquisition candidate's ability to obtain such consent from the HMOs with which it has contracted.Therefore, an acquisition could be delayed while an HMO seeks to determine whether it will consent to the transfer.While our experience is that the HMOs limit their review to satisfying their regulatory responsibility to ensure that, following the acquisition, the post-acquisition entity will meet certain financial and operational thresholds, the language in many of the HMO agreements give the HMO the ability to decline to give their consent if they simply do not want to do business with the acquiring entity.If an HMO is unwilling for any reason to give its consent, this could deter management from completing the acquisition, or, if they complete an acquisition without obtaining an HMO's consent, they could lose the benefits associated with that HMO's contract. Revenues and profits could be diminished if we lose the services of key primary care physicians. Substantially all of our revenues are derived from our affiliated physician organizations.Key primary care physicians with large patient enrollment could retire, become disabled, terminate their provider contracts, get lured away by a competing IPA, or otherwise become unable or unwilling to continue practicing medicine or contracting with its affiliated physician organizations.Enrollees who have been served by such physicians could choose to enroll with competitors' physician organizations, reducing our revenues and profits.Moreover, we may not be able to attract new physicians into our affiliated physician organizations to replace the services of terminating physicians. We will also depend upon its ability to recruit and retain experienced physicians. Our revenue generation is dependent upon referrals from physicians in the communities our medical offices serve, and our ability to maintain good relations with these physicians.The primary care physicians are the front line for generating these referrals and management is dependent on their talents and skills to successfully cultivate and maintain strong relationships with these physicians. If we cannot recruit and retain our base of experienced physicians, our business may decrease and our net operating revenues may decline. 15 Table Of Contents We continue to face intense competition. The industry in which we operate has no institutional provider organizations.Our integrated practice model combines three distinct business verticals.The first business vertical is the Medicare Advantage designated clinic system that only accepts Medicare Advantage patients with significant presence maintained by Leon Medical Centers (Miami Dade County), MCCI (Florida statewide), Pasteur Medical Centers (Miami Date County) and Southeastern Integrated Medical (SiMed) Centers (Tampa St Petersberg).The second business vertical is the commercial market and fee-for-service Medicare which is best represented in Florida by Cleveland Clinic (Florida statewide), Mayo Clinic (Florida statewide) and Southeastern Integrated Medical (north Florida).The third business vertical is comprised of small group practices that will take a combination of both fee-for-service and Medicare Advantage patients; these practices are usually not large enough to sustain all the components of our integrated model.We combine all of the business verticals and see ourselves as payor-neutral, accepting clients irrespective of whether they are commercial, cash or Medicare Advantage/Medicare fee-for-service.We do not believe ancillary service firms are in competition with us as they do not drive or attract patients but are more of recipient of referrals from these three business verticals.In the State of Florida, the northern part of the state is driven by a fee-for-service practice model while the southern part of the state, has a much higher incident of managed care delivery model.We compete against many other companies in the specialized health services industry, most of which have considerably greater resources and abilities than we do.These competitors may have greater marketing and sales capacity, significant goodwill, and global name recognition. We will depend upon the cultivation and maintenance of relationships with the physicians in our markets. Our success is dependent upon referrals from physicians in the communities our clinics serve and our ability to maintain good relations with these physicians and other referral sources.Physicians referring patients to the clinics are free to refer their patients to other therapy providers or to their own physician owned therapy practice.If we are unable to successfully cultivate and maintain strong relationships with physicians and other referral sources, our business may decrease and our net operating revenues may decline. Our operations are subject to extensive regulation. The healthcare industry is subject to extensive federal, state and local laws and regulations relating to: · facility and professional licensure/permits, including certificates of need; · conduct of operations, including financial relationships among healthcare providers, Medicare fraud and abuse, and physician self-referral; · addition of facilities and services; and · payment for services. In recent years, there have been heightened coordinated civil and criminal enforcement efforts by both federal and state government agencies relating to the healthcare industry.We believe that we are in substantial compliance with all laws, but differing interpretations or enforcement of these laws and regulations could subject our current practices to allegations of impropriety or illegality or could require us to make changes in our methods of operations, facilities, equipment, personnel, services and capital expenditure programs and increase our operating expenses.If we fail to comply with these extensive laws and government regulations, we could become ineligible to receive government program reimbursement, suffer civil or criminal penalties or be required to make significant changes to our operations.In addition, we could be forced to expend considerable resources responding to an investigation or other enforcement action under these laws or regulations. 16 Table Of Contents Healthcare reform legislation may affect our business. In recent years, many legislative proposals have been introduced or proposed in Congress and in some state legislatures that would affect major changes in the healthcare system, either nationally or at the state level.At the federal level, Congress has continued to propose or consider healthcare budgets that substantially reduce payments under the Medicare programs.The ultimate content, timing or effect of any healthcare reform legislation and the impact of potential legislation on our business is uncertain and difficult, if not impossible to predict.That impact may be material to our business, financial condition or results of operations. We may incur closure costs and losses. The competitive and/or economic conditions in the local markets in which we operate may require us to close certain physician offices.In the event a physician office is closed, we may incur closure costs and losses.The closure costs and losses include, but are not limited to, lease obligations, severance, and write-off of goodwill. Our officers and directors have limited liability, and we are required in certain instances to indemnify our officers and directors for breaches of their fiduciary duties. We have adopted provisions in our Articles of Incorporation and Bylaws which limit the liability of our officers and directors and provide for indemnification by us of our officers and directors to the full extent permitted by Nevada corporate law.Our articles generally provide that our officers and directors shall have no personal liability to us or our shareholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit.Such provisions substantially limit our shareholders' ability to hold officers and directors liable for breaches of fiduciary duty, and may require us to indemnify our officers and directors. We are dependent on certain key personnel. Our business is dependent on the services ofDaniel T. McGowan, Chairman, Board of Directors, Manuel E. Iglesias, our Chief Executive Officer and other key management and directors.We do not have key man insurance for either of these individuals.The loss of their services or our ability to expand to maintain our business will depend in part upon our ability to attract and retain qualified personnel in operations management, technology, marketing and other areas.We depend upon employees and consultants in a competitive market.If we are unable to attract and retain personnel that have the technical expertise we require, it could adversely affect our ability to develop our network and market our services. A small number of existing shareholders own a significant amount of our common stock, which could limit your ability to influence the outcome of any shareholder vote. Our executive officers, directors and shareholders holding in excess of 5% of our issued and outstanding shares, beneficially own over 61.4% of our common stock.Under our Articles of Incorporation and Nevada law, the vote of a majority of the shares outstanding is generally required to approve most shareholder action.As a result, these individuals will be able to significantly influence the outcome of shareholder votes for the foreseeable future, including votes concerning the election of directors, amendments to our Articles of Incorporation or proposed mergers or other significant corporate transactions. 17 Table Of Contents We may, in the future, issue additional common shares, which would reduce investors' percent of ownership and may dilute our share value. Our Certificate of Incorporation authorizes the issuance of 250,000,000 shares of common stock, $0.0001 par value, of which 164,322,680shares of common stock issued and outstanding as of June 5, 2012 (including 16,027,437 shares which are issuable in connection with the automatic conversion of certain promissory notes upon effectiveness of the registrant’s Registration Statement on Form S-1 on February 10, 2012) and 10,000,000 shares of preferred stock, $0.0001 par value, of which no shares are issued and outstanding. The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders.We may value any common stock issued in the future on an arbitrary basis.The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. The Board of Directors, in its sole discretion, may issue preferred shares which could carry superior rights and preferences and, in turn, limiting the influence common shareholders may have on the direction of our company. We have authorized 10,000,000 shares of blank check preferred stock none of which is currently outstanding.Upon issuance of any preferred stock in the future, the rights attached to the preferred shares could affect our ability to operate, which could force us to seek other financing.The Board of Directors may issue preferred stock without obtaining shareholder approval.Such financing may not be available on commercially reasonable terms or at all and could cause substantial dilution to existing stockholders. Currently, there is no public market for our securities, and we cannot assure you that any public market will ever develop and it is likely to be subject to significant price fluctuations. Currently, there is no public market for our stock and our stock may never be traded on any exchange, or, if traded, a public market may not materialize. Even if we are successful in developing a public market, there may not be enough liquidity in such market to enable shareholders to sell their stock. Our common stock is unlikely to be followed by any market analysts, and there may be few or no institutions acting as market makers for the common stock. Either of these factors could adversely affect the liquidity and trading price of our common stock. Until our common stock is fully distributed and an orderly market develops in our common stock, if ever, the price at which it trades is likely to fluctuate significantly. Prices for our common stock will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for shares of our common stock, developments affecting our business, including the impact of the factors referred to elsewhere in these Risk Factors, investor perception of the Company, and general economic and market conditions. No assurances can be given that an orderly or liquid market will ever develop for the shares of our common stock. As our current estimated stock price is $0.11, our Common Stock will be subject to “penny stock” rules which may be detrimental to investors. The SEC has adopted regulations which generally define “penny stock” to be any equity security that has a market price (as defined) of less than $5.00 per share or an exercise price of less than $5.00 per share.Such securities are subject to rules that impose additional sales practice requirements on broker-dealers who sell them.For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchaser of such securities and have received the purchaser’s written consent to the transaction prior to the purchase.Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a disclosure schedule prepared by the SEC relating to the penny stock market.The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and, if the broker-dealer is the sole market-maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market.Finally, among other requirements, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 18 Table Of Contents We have never paid a dividend on our common stock and we do not anticipate paying any in the foreseeable future. We have not paid a cash dividend on our common stock to date, and we do not intend to pay cash dividends in the foreseeable future.Our ability to pay dividends will depend on our ability to successfully develop one or more properties and generate revenue from operations.Notwithstanding, we will likely elect to retain earnings, if any, to finance our growth.Future dividends may also be limited by bank loan agreements or other financing instruments that we may enter into in the future.The declaration and payment of dividends will be at the discretion of our Board of Directors. We have not voluntarily implemented various corporate governance measures, in the absence of which, shareholders may have more limited protections against interested director transactions, conflicts of interest and similar matters. Recent U. S. legislation, including the Sarbanes-Oxley Act of 2002 and the Dodd Frank Wall Street Reform and Protection Act, have resulted in the adoption of various corporate governance measures designed to promote the integrity of corporate management and the securities markets.Some of these measures have been adopted in response to legal requirements.Others have been adopted by companies in response to the requirements of national securities exchanges, such as the NYSE or The NASDAQ Stock Market, on which their securities are listed.Among the corporate governance measures that are required under the rules of national securities exchanges and NASDAQ are those that address board of directors’ independence, audit committee oversight and the adoption of a code of ethics.We have not yet adopted any of these corporate governance measures and, since our securities are not listed on a national securities exchange or NASDAQ, we are not required to do so.There are significant corporate governance and executive compensation-related provisions in the Dodd-Frank Act that may increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and may also place undue strain on our personnel, systems and resources. It is possible that if we were to adopt some or all of these corporate governance measures, shareholders would benefit from somewhat greater assurances that internal corporate decisions were being made by disinterested directors and that policies had been implemented to define responsible conduct.For example, in the absence of audit, nominating and compensation committees comprised of at least a majority of independent directors, decisions concerning matters such as compensation packages to our senior officers and recommendations for director nominees may be made by a majority of directors who have an interest in the outcome of the matters being decided.Prospective investors should bear in mind our current lack of corporate governance measures in formulating their investment decisions.If we do adopt various corporate governance measures, our management and other personnel will need to devote a substantial amount of time to these new compliance initiatives. Item 1B.Unresolved Staff Comments As a smaller reporting company”, we are not required to provide the information required by this Item. Item 2.Properties We maintain our principal executive office at 9100 South Dadeland Blvd, Suite 1500, Miami, FL 33156.We occupy those office premises under a lease which expires in August 2012 and includes options for us, at our discretion, to renew the lease for up to ten years in total beyond that date. In addition to our principal executive office, as of December 31, 2011, we leased or owned through various consolidated entities four business locations to support our operations.Most of our leases contain one or more options to extend the lease period for up to five additional years for each option.Our consolidated entities are generally responsible for property taxes, property and casualty insurance, and routine maintenance expenses. Our principal executive office and other properties are suitable for their respective uses and are, in all material respects, adequate for our present needs.Our properties are subject to various federal, state, and local statutes and ordinances regulating their operation.Management does not believe compliance with such statutes and ordinances will materially affect our business, financial position, results of operations, or cash flows. Item 3.Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are not currently aware of any legal proceedings or claims that we believes will have, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results. Item 4.Mine Safety Disclosures None. 19 Table Of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market for Securities There is presently no public market for our common stock and there has never been a market for our common stock.We anticipate applying for quotation of our common stock on the OTC Bulletin Board, however we cannot assure you that our shares will be quoted on the OTC Bulletin Board or, if quoted, that a public market will materialize.The OTC Bulletin Board securities are not quoted and traded on the floor of an organized national or regional stock exchange.Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks.OTC Bulletin Board stocks are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. A market maker sponsoring a company's securities is required to obtain a quotation of the securities on any of the public trading markets, including the OTC Bulletin Board.If we are unable to obtain a market maker for our securities, we will be unable to develop a trading market for our common stock.We may be unable to locate a market maker that will agree to sponsor our securities. Even if we do locate a market maker, there is no assurance that our securities will be able to meet the requirements for a quotation or that the securities will be accepted for quotation on the OTC Bulletin Board. As of June 5,2012 , we had 164,322,680shares of common stock outstanding (including 16,027,437 shares which are issuable in connection with the automatic conversion of certain promissory notes upon effectiveness of the registrant’s Registration Statement on Form S-1 on February 10, 2012) and approximately 179 record stockholders. Dividend Policy The payment by us of dividends, if any, in the future rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, capital requirements and financial condition, as well as other relevant factors.We have not paid any dividends since our inception and we do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information As of June 5, 2012, we have not adopted an equity compensation plan under which our common stock is authorized for issuance. Rule 144 In general, under Rule 144, as currently in effect, a person, other than an affiliate, who has beneficially owned securities for at least six months, including the holding period of prior owners is entitled to sell his or her shares without any volume limitations; an affiliate, however, can sell such number of shares within any three-month period as does not exceed the greater of: · 1% of the number of shares of common stock then outstanding, or · the average weekly trading volume of common stock on the OTC Bulletin Board during the four calendar weeks preceding the filing of a notice on Form 144 with respect to that sale. Sales under Rule 144 are also subject to manner-of-sale provisions, notice requirements and the availability of current public information about an issuer.In order to effect a Rule 144 sale of common stock, the transfer agent requires an opinion from legal counsel.Further, the six month holding period is applicable only to issuers who have been subject to the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 for at least 90 days.As of June 5,2012, no shares of our common stock are available for sale under Rule 144. On October 13, 2012, approximately 63.4 million shares will be available for resale under Rule 144. Restrictions on the Use of Rule 144 by Former Shell Companies Rule 144 is not available for the resale of securities issued by any issuer that is or has been at any time previously a shell company unless the following conditions have been met: · the issuer of the securities that was formerly a shell company has ceased to be a shell company; 20 Table Of Contents · the issuer of the securities is subject to the reporting requirements of Section 13 or 15(d) of the Exchange Act · the issuer of the securities has filed all Exchange Act reports and material required to be filed, as applicable, during the preceding 12 months (or such shorter period that the issuer was required to file such reports and materials), other than Form 8-K reports; and · at least one year has elapsed from the time that the issuer filed current Form 10 type information with the SEC reflecting its status as an entity that is not a shell company. As we are a former shell company, all shareholders will not be able to resell their securities utilizing Rule 144 until one year after the filing of the Form 10 information, which is October 13, 2012. Item 6.Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statements and the related notes are included in Item 8.Financial Statements and Supplementary Data.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs.Please see the explanatory note concerning “Forward-Looking Statements” found in Item 1 Business.Factors that could cause or contribute to such differences include, but are not limited to; those discussed below and elsewhere in this annual report, particularly in Item 1A. Risk Factors.The operating results for the periods presented herein were not significantly affected by inflation. Overview With the acquisition of the Palm Medical Network IPA (Independent Physician Association) we have focused entirely on (i) building a multidisciplinary integrated medical group practices with a primary care physician focus; (ii) building a healthcare management service organizations that manage and coordinate the medical care of patients enrolled in multiple managed care health plans (i.e., HMOs) and (iii) integrating all aspects of this network with the requisite technology platform that incorporates physician friendly electronic medical records and practice management system services, including scheduling and billing capabilities.Starting in 2009, we commenced the acquisition process and management contracting with a number of group physician practices including those within the IPA’s approximately 1,600 credentialed physicians.This continues to be our organization-wide focus as we implement our business plan moving forward. As of December31, 2011, we have active contracts with two HMOs, from which most of our revenue was primarily derived.HMOs offer a comprehensive healthcare benefits package in exchange for a capitation amount per enrollee that does not vary through the contract period regardless of the quantity or cost of medical services required or used.HMOs enroll members by entering into contracts with employer groups or directly with individuals to provide a broad range of healthcare services for a prepaid charge, with minimal deductibles or co-payments required of the members.The contracts between our physician members and the HMOs through the Palm IPA and the HMO provide for the provision of medical services to the HMO enrollees in consideration for the prepayment of the fixed monthly capitation amount per enrollee.The two HMO contracts and revenues ($ and % of consolidated medical revenue) realized for the years ended December 31, 2011 and 2010 is summarized as follows: 2011 Revenue 2010 Revenue HMO $ % (a) $ % (a) CarePlus $ % $ % Preferred Care Partners % - Total $ % $ % (a) Percentage noted represents percentage of consolidated medical revenue for period noted. Capitation revenue under HMO contracts are prepaid monthly to the physician provides based on the number of covered HMO enrollees.Capitation revenue may be subsequently adjusted to reflect changes in enrollment as a result of retroactive terminations or additions.Variability in capitation revenue exists under Medicare's capitation model referred to as "Risk Adjustment."Under the model, capitation with respect to Medicare enrollees is subject to subsequent adjustment by CMS based on the acuity of the enrollees to whom services were provided and is memorialized in the Medical Risk Assessments (MRAs) given to member populations.Capitation for the current year is paid based on data submitted for each Medicare enrollee for preceding periods.Capitation is paid at interim rates during the year and is adjusted in subsequent periods after the final data is compiled.Positive or negative capitation adjustments are made for Medicare enrollees with conditions requiring more or less healthcare services than assumed in the interim payments.Since we do not have the information necessary to reliably predict these adjustments, periodic changes in capitation amounts earned as a result of risk adjustment are recognized once those changes are communicated to us by the health plans.The absolute capitation amount for a contract period is specifically driven by the MRAs performed by company in previous contract periods. Risk pools are settled in the following year from earning the capitated amount through the settlement of the medical services claims against these amounts.Management estimates risk pool incentives based on information received from the HMOs or hospitals with whom the risk-sharing arrangements were in place, and who typically maintain the information and record keeping related to the risk pool arrangements.Differences between actual and estimated settlements are recorded when the final accounting is posted.Risk pool performance is affected by many factors, some of which are beyond our control, and may vary significantly from year to year. 21 Table Of Contents Results of Operations Comparison of the Years Ended December31, 2011 and 2010 For the Year Ended December 31, Medical revenues Fixed fee arrangements $ $ Fee for service arrangements Total medical revenues License fees and non-medical revenues Total revenues Healthcare expenses Physician and other provider expenses Gross profit Administrative and other operating expenses Salaries and benefits General and administrative Professional fees Total administrative and other operating expenses Net operating income Other income (expenses) Gain on acquisition Interest expense ) ) Other ) ) Total other income (expenses) ) Net income before income taxes and non-controlling interest Income tax benefit (expense) ) Income attributable to non-controlling interest ) ) Net income $ $ Medical revenues totaled $9,327,392 for the year ended December 31, 2011, which was a $30,822, or 0.33%, decrease over medical revenues earned during 2011. This decrease was primarily related to the impact ofan average loss of 150 patients served by under our fixed fee service arrangements between the two periods.However, contribution from the OPA and Royal practices acquired in the second quarter of 2010, along with contributions from our Suarez management contract, which began in January 2011, and the acquisition, in December 2011, of our Sussman practice, significantly offset these losses. License fees and non-medical revenues amounted to $100,000 for the year ended December 31, 2011, representing earned revenues under our CarePlus network agreement.During the year ended December 31, 2010, we realized $250,000 from licensing fees, $100,000 of deferred revenue earned under the CarePlus network agreement and $80,000 in consulting fees. Licensing fees involve transactions whereby doctor organizations in geographical areas we don’t serve pay a fee to license the Hygea name. 22 Table Of Contents Physician and other provider expenses amounted to $5,797,462 and $6,855,434 for the years ended December31, 2011 and 2010, respectively, which were approximately 62.2% and 73.3% of medical revenues, respectively.Our fixed fee operations carry a higher operating cost than do our fee for service activities and therefore when fixed fee revenues decrease, as occurred when comparing 2011 to 2010, disproportionately to fee for service revenues, our costs as a percentage of such will decrease. Salaries and benefits totaled to $469,882 and $192,466 for the years ended December 31, 2011 and 2010, respectively.The increase, amounting to $277,416, is primarily comprised of salaries related to Opa and Royal (two acquisitions made in second quarter 2010) for the entire 2011 period (as compared to partial in 2010), the acquisition of the Suarez and Sussman practices and internal staff hiring for expansion and public offering. General and administrative expenses amounted to $1,044,262 and $680,191 for the years ended December31,2011 and 2010, respectively.The increase, amounting to $364,071, primarily represents general and administrative expenses for Opa and Royal operations for the entire 2011 period (as compared to only partially incurring such costs in 2010) and the acquisition of the Suarez and Sussman practices. Professional fees amounted to $1,173,688 and $824,292 for the years ended December 31, 2011 and 2010, respectively.The increase, amounting to $349,396, primarily represents costs associated with the Company’s efforts to publicly list its common stock. Gain on acquisition during the year ended December 31, 2011, related to the excess of the fair value of the net assets consolidated with respect the Company’s interest in its variable interest entity, Suarez, over the consideration given in exchange.The gain on acquisition during the year ended December 31, 2010, related to the excess of the fair value of the net assets acquired by the Company in the Opa-Locka Pain Management acquisition over the consideration given in exchange. Interest expense amounted to $163,340 for year ended December 31, 2011, as compared to $36,849 for 2010, which correlates with the average outstanding debt between the periods. Income attributable to non-controlling interest represents the minority interest share of Palm Medical Network, LLC net income. Other expense during the year ended December 31, 2011, relates to a loss on the sale of the Company’s interest in its Royal Palm Beach practice. Liquidity and Capital Resources Capital Resources Our primary sources of liquidity are proceeds generated from the sale of equity and issuances of short and long-term debt.There is no guarantee that this source of capital will be available in the future. As of December 31, 2011, we had $13,097 of cash and cash equivalents on hand as compared to $226,931 at December31,2010. Our working capital was $520,469 at December 31, 2011, as compared to $981,830 at December31, 2010. 23 Table Of Contents Cash Flow Information We used cash flow in operating activities of $1,575,958 and $785,758 during the years ended December31,2011 and 2010, respectively. The net increase in cash flow used in operating activities during2011 was primarily due to our realizing lower net income during 2011, as compared to 2010. We used $77,014 of cash in investing activities during 2011, in acquiring miscellaneous equipment and our acquisitions of the Suarez and Sussman practices, net of cash acquired. We used $24,739 of cash in investing activities during 2011,primarily in our acquisition of Opa and Royal. We had $1,439,138 and $1,037,403 of cash provided by financing activities during the years ended December31, 2011 and 2010, respectively, related to our issuances of debt and equity, net of debt repayments.For further discussion of our borrowing activity, please see Contractual Obligations below. Contractual Obligations As a “smaller reporting company”, we are not required to provide tabular disclosure obligations.We are subject to various financial obligations and commitments in the normal course of operations.These contractual obligations represent future cash payments that we are required to make and relate primarily to accounts payable and our debt obligations.We expect to fund these contractual obligations with additional financing, either in the form of equity or debt issuances, for which there is no assurance that any additional financings will be available to us on satisfactory terms and conditions, if at all, as well as with our revenue generated from our operations.A summary of our debt outstanding is discussed below: In July 2009, we entered into a $300,000 deferred revenue agreement with CarePlus Health Plans, Inc. The deferred revenue agreement is earned if the network agreement, signed by both parties, remains in effect without termination continuously through June 30, 2012.As part of the deferred revenue agreement, $100,000 is earned each June 30, subject to enrollment levels within the CarePlus Health Plans.$100,000 was earned on both June30,2010 and June 30, 2011, leaving a net $100,000 outstanding from that facility as of December31, 2011.The deferred revenue agreement is secured by CarePlus’ right to withhold any amounts due and payable under the loan from any amounts due us under the Network Agreement. In connection with our reverse acquisition, we assumed $1,431,018 of convertible notes payable, and accrued interest on the notes of $67,261.Of this amount, $564,995 of the principal amount outstanding of these convertible notes bore interest at 10% per annum and matured on March 31, 2012, as amended.The remaining $866,023 of principal amount outstanding of these convertible notes bore interest at 5% per annum and matured on various dates between June and November 2012.The convertible notes were convertible into shares of the Company’s common stock on the basis of one share of common stock for every $0.11 of principal amount outstanding automatically upon effectiveness of the registrant’s Registration Statement on Form S-1 (which occurred on February 10, 2012).The $1,431,018 of total principal amount outstanding was therefore converted, effective February 10, 2012, into approximately 13,009,255 shares of common stock. In 2011, we issued an additional $332,000 of principal of 5% convertible promissory notes. These convertible notes bore interest at 5% per annum and matured on various dates between January and April 2013.The convertible notes were also convertible into shares of our common stock on the basis of one share of common stock for every $0.11 of principal amount outstanding automatically upon effectiveness of the registrant’s Registration Statement on Form S-1 (which occurred on February 10, 2012).The $332,000 of total principal amount outstanding was therefore convertible into approximately 3,018,182 shares of common stock. 24 Table Of Contents In June 2011, we entered into a $60,000 note payable agreement, interest bearing at 12% per annum and due on December 31, 2011.Interest payments are due on a monthly basis.At December 31, 2011, we were in default of the repayment terms of this debt. During the third quarter of 2011we entered into two note payable agreements.The first note payable agreement provides for borrowings totaling $125,000 with interest accruing at 13.9% per annum and had an original maturity of February 1, 2012, but subsequent to December 31, 2011 was extended to March 5, 2013. As of December 31, 2011 we had borrowed $125,000 under this arrangement.The second note payable agreement provides for maximum borrowings of $300,000 with interest accruing at 14.0% per annum.Borrowings are due on June30,2012.As of December 31, 2011, we had borrowed $204,700 under this arrangement. During 2011, we entered into a loan agreement with a company controlled by the Chairman of its Board of Directors.The loan agreement provides for maximum borrowings of $1,000,000 with interest accruing at 15.0% per annum. As of December 31, 2011, we had borrowed $255,000 under this arrangement, originally due on January1, 2012, but subsequent to December 31, 2011 was extended to September 30, 2012. At December 31, 2011, we had borrowed a total of $545,627 from the Company’s Chief Executive Officer, or from individuals related to the Company’s Chief Executive Officer or entities under his control, for working capital purposes.These advances are unsecured and have no maturity.Interest is accrued on these advances at 4.0% per annum. Critical Accounting Policies and Estimates Use of Estimates Future events and their effects cannot be predicted with certainty; accordingly the preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The accounting estimates used in the preparation of these financial statements will change as new events occur, as more experience is acquired, as additional information is obtained, and as the Company’s operating environment changes.Significant estimates and assumptions are used for, but not limited to accounts receivable, revenues,goodwill, intangible assets, income taxes, and contingent liabilities. The Company bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities that are not readily apparent from other sources. The Company evaluates its estimates and assumptions on a regular basis and may employ outside experts to assist in our evaluation, as considered necessary. Actual results may differ from these estimates and assumptions used in preparation of its financial statements and changes in these estimates are recorded when known. Revenues The Company provides coordination and facilitation of medical services; transaction processing; customer, consumer and care professional services; and access to contracted networks of physicians, hospitals and other health care professionals under both risk-based and fee-based (non-risk) customer arrangements.Revenues derived from risk-based health insurance arrangements in which the premium is typically at a fixed rate per individual served for a one-year period, and where the Company assumes the economic risk of funding its customers’ health care and related administrative costs are presented as fixed fee arrangements in the consolidated statements of operations.Revenues derived from fee-based customer arrangements are presented as fee for service arrangements in the consolidated statements of operations.The Company recognizes medical revenues on the accrual basis in the period in which eligible individuals are entitled to receive health care benefits. 25 Table Of Contents The Centers for Medicare and Medicaid Services (CMS) deploy a risk adjustment model that apportions premiums paid to all health plans according to health severity and certain demographic factors.The CMS risk adjustment model pays more for members whose medical history indicates they have certain medical conditions.Under this risk adjustment methodology, CMS calculates the risk adjusted premium payment using diagnosis data from hospital inpatient, hospital outpatient and physician treatment settings.The Company and health care providers collect, capture, and submit the necessary and available diagnosis data to CMS within prescribed deadlines.The Company estimates risk adjustment revenues based upon the diagnosis data submitted and expected to be submitted to CMS.Risk adjustment data for certain of the Company’s plans is subject to audit by regulators. Payments under both the Company’s risk contracts and non-risk contracts (for both Medicare Advantage program as well as Medicaid) are subject to revision based upon premium adjustments, historical patient enrollment data and final settlements.Such revision and final payments are settled over a period ranging from 18 to 24 months after the contractual period.Preliminary data provided in fiscal year 2011, with respect to the Company’s 2010 activity does not indicate a material variance to expected, and accrued, results.However, these amounts will not be fully resolved until fiscal year 2012.Should there be variances to amounts reported, each 1% adjustment to our estimated recoverable amounts will increase or decrease our revenue by $39,000. Non-medical revenues consist primarily of license fees and consulting fees.License fees consist of a license granting the use of the Hygea name and business model to the licensee.Currently, the Company has granted the use of only one license, the revenue for which was recognized in full upon the date that the use of the license was granted, in accordance with our accounting policy, as found below. For license fees where the Company is not obligated to provide future services, nor is there an intent or expectation that any future services will be requested by the licensee, the revenue is recognized in full on the date that the use of the license is granted, which is typically the date of the signing of the agreement.For license fees where the Company is obligated to perform future services, or there is the intent or expectation that future services will be requested by the licensee, revenue is recognized over the period to which the earnings process closely relates with consideration of the license contract and the timing of expected future services. Consulting fees are earned over the period in which the Company provides the related services.In some cases, such services are based on an hourly rate and in others on a fixed fee arrangement, whereby the Company recognizes consulting revenue as it meets the terms of the underlying contract. Health Maintenance Organization Contracts The Company’s Health Maintenance Organization (“HMO”) contracts have various expiration dates ranging from one to three years with automatic renewal terms.Upon negotiation of any of the HMO contracts, the expiration dates may be extended beyond the automatic renewal terms. When it is probable that expected future health care costs and maintenance costs under a contract or group of existing contracts will exceed anticipated captivated revenue on those contracts, the Company recognizes losses on its prepaid health care services with HMOs. The Company has acquired reinsurance on catastrophic costs to limit the exposure on patient losses.The Company has the right to terminate unprofitable physicians and close unprofitable centers under its managed care contracts. 26 Table Of Contents Reinsurance (Stop-Loss Insurance) Reinsurance premiums are reported as a health care cost and are included in physician and other provider expenses in the consolidated statements of operations.Reinsurance recoveries are reported as a reduction of physician and other provide expenses in the consolidated statement of operations. Reinsurance coverage is purchased from CarePlus Health Plans, Inc. (“CarePlus”) under our administrative service contract with this provider to cover catastrophic claims or to limit aggregate annual costs.Accordingly, we have recorded premiums and benefit expenses related to these stop loss insurance contracts as expenses and revenues received from the provider as patient fees in the statement of operations.Management is of the opinion that the inclusion of stop loss insurance as revenues provided a better presentation in light of the existing reporting model of revenues under the At-Risk Administrative Service Contracts with HMO’s. The nature of our reinsurance or stop loss is to limit the benefits paid under one patient to $30,000 per year.Physicians under capitation arrangements typically have stop loss coverage so that a physician’s financial risk for any single member is limited to a maximum amount on an annual basis.We monitor the financial performance and solvency of our capitated providers.However, we remain financially responsible for health care services to our members in the event our providers fail to provide such services. Recoveries that are recognized in the statements of operations approximate $583,607 and $404,254 for the years ended December 31, 2011 and 2010, respectively. There is no recoverable amount recognized in the Company’s consolidated Balance Sheets from an accrual of recoveries under stop loss policies at either December 31, 2011 or December 31, 2010. Accounts Receivable The Company’s accounts receivable are derived primarily from its risk-based health insurance arrangements (fixed fee arrangements) in which the premium is typically at a fixed rate per individual served for a one-year period.The Company estimates risk adjustment revenues based upon the diagnosis data submitted and expected to be submitted to CMS.The reimbursement timing can span from 18 to 24 months which is attributable to the customary (and industry standard) timetable in Medicare reimbursement for pass through from HMO risk contractors.However, given the Company’s historical reimbursement activity, the Company does not believe it to have a material risk of collection of any of these amounts and therefore has not recorded a reserve for such risk.The Company’s accounts receivable also include reimbursements amount due from health insurance companies for services performed for insured patients under our fee for service program.These amounts are set by contract and the Company does not believe there to be a material risk of uncollectibility of these amounts due to its historical collection experience and financial strength of its counterparties. At December 31, 2011, the Company had a net receivable from CarePlus of $3,403,969.This net receivable is comprised of estimated risk adjustments due the Company of $3,886,784 reduced by advance payments made by CarePlus to providers of $482,815.As noted previously, the risk adjustments are settled 18 to 24 months after the date of service.The Company expects to receive gross reimbursements of $2,118,073 in August 2012 and $1,768,711 in August 2013 respectively, net of any amounts advanced by CarePlus.Therefore, based on amounts advanced through December 31, 2011, $482,815 would be deducted from the payment from CarePlus in 2012, resulting in a net payment of $1,635,258. 27 Table Of Contents The Company evaluates the creditworthiness of CarePlus through periodic review of the financial statements of its parent, Humana, Inc. Humana is one of the nation’s largest publicly traded health and supplemental benefits companies, based on its 2011 revenues of approximately $36.8 billion. Intangible Assets Finite lived intangible assets are acquired in a business combination and are assets that represent future expected benefits but lack physical substance.Intangible assets are amortized over their expected useful lives and are subject to impairment tests when events or circumstances indicate that a finite lived intangible assets (or asset group’s) carrying value may exceed its estimated fair value.If the carrying value exceeds its estimated fair value, an impairment would be recorded. The Company calculates the estimated fair value of finite lived intangible assets using undiscounted cash flows that are expected to result from the use of the intangible asset or group of assets.The Company considers many factors, including estimated future utility to estimate cash flows. Goodwill Goodwill represents the amount of the purchase price in excess of the fair values assigned to the underlying identifiable net assets of acquired businesses.Goodwill is not amortized, but is subject to an annual impairment test.Tests are performed more frequently if events occur or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount.To determine whether goodwill is impaired, the Company performs a two-step impairment test. In the first step of the test, the fair values of the reporting units are compared to their aggregate carrying values, including goodwill.If the fair value of the reporting unit is greater than its carrying amount, goodwill is not impaired and no further testing is required.If the fair value of the reporting unit is less than its carrying amount, the Company would proceed to step two of the test.In step two of the test, the implied fair value of the goodwill of the reporting unit is determined by a hypothetical allocation of the fair value calculated in step one to all of the assets and liabilities of that reporting unit (including any recognized and unrecognized intangible assets) as if the reporting unit had been acquired in a business combination and the fair value was reflective of the price paid to acquire the reporting unit.The implied fair value of goodwill is the excess, if any, of the calculated fair value after hypothetical allocation to the reporting unit’s assets and liabilities.If the implied fair value of the goodwill is greater than the carrying amount of the goodwill at the analysis date, goodwill is not impaired and the analysis is complete.If the implied fair value of the goodwill is less than the carrying value of goodwill at the analysis date, goodwill is deemed impaired by the amount of that variance. The Company calculates the estimated fair value of our reporting units using discounted cash flows.To determine fair values the Company must make assumptions about a wide variety of internal and external factors.Significant assumptions used in the impairment analysis include financial projections of free cash flow (includes significant assumptions about operations, capital requirements and income taxes), long-term growth rates for determining terminal value, and discount rates.Where available and appropriate, comparative market multiples are used to corroborate the results of our discounted cash flow test. The Company completed its annual assessment of goodwill as of December 31, 2011, and determined that no impairment existed as of that date.Although the Company believes that the financial projections used are reasonable and appropriate for all of its reporting units, there is uncertainty inherent in those projections.That uncertainty is increased by potential health care reforms, as any passed legislation may significantly change the forecasts and long-term growth rate assumptions for some or all of its reporting units. 28 Table Of Contents Income Taxes The Company accounts for income taxes using an asset and liability approach which allows for the recognition and measurement of deferred tax assets based upon the likelihood of realization of tax benefits in future years.Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income.A valuation allowance is provided for deferred tax assets if it is more likely than not these items will either expire before the Company is able to realize their benefits, or that future deductibility is uncertain. Recently Adopted Accounting Standards None of the Accounting Standards Updates (ASU) that the Company adopted and that became effective January 1, 2011, had a material impact on its consolidated financial statements. ASU No. 2011-04 On May 12, 2011, the FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.”This ASU amends U.S. generally accepted accounting principles (U.S. GAAP) and results in a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between U.S. GAAP and international financial reporting standards (IFRS).The amendments in this ASU change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements; however, the amendment’s requirements do not extend the use of fair value accounting, and for many of the requirements, the FASB did not intend for the amendments to result in a change in the application of the requirements in the “Fair Value Measurement” Topic of the Codification.Additionally, ASU No. 2011-04 includes some enhanced disclosure requirements, including an expansion of the information required for Level 3 fair value measurements.For the Company, ASU No. 2011-04 was effective January1,2012, and the adoption of this ASU is not expected to have a material impact on its consolidated financial statements. ASU Nos. 2011-05 and 2011-12 On June 16, 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.”This ASU eliminates the current option to report other comprehensive income and its components in the statement of changes in equity.An entity can elect to present items of net income and other comprehensive income in one continuous statement or in two separate, but consecutive, statements. ASU No. 2011-05 also requires reclassifications of items out of accumulated other comprehensive income to net income to be measured and presented by income statement line item in both the statement where net income is presented and the statement where other comprehensive income is presented.However, on December 23, 2011, the FASB issued ASU No. 2011-12, “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05” to defer this new requirement.For us, both ASU No. 2011-05 and ASU No. 2011-12 were effective January 1, 2012.Since these ASUs pertain to presentation and disclosure requirements only, the adoption of these ASUs is not expected to have a material impact on the Company’s consolidated financial statements. 29 Table Of Contents ASU No. 2011-07 In July 2011, the FASB ratified the final consensus reached by the Emerging Issues Task Force related to the presentation and disclosure of net revenue, the provision for bad debts, and the allowance for doubtful accounts of healthcare entities and issued ASU No. 2011-07, “Health Care Entities (Topic 954): Presentation and Disclosure of Patient Service Revenue, Provision for Bad Debts, and the Allowance for Doubtful Accounts for Certain Health Care Entities.” This ASU retains the existing revenue recognition model for healthcare entities, pending further developments in the FASB's revenue recognition project. However, this ASU requires the provision for doubtful accounts associated with patient service revenue to be separately displayed on the face of the statement of operations as a component of net revenue. This ASU also requires enhanced disclosures of significant changes in estimates related to patient bad debts. While this ASU will have no net impact on the Company’s financial position, results of operations, or cash flows, it will require the Company to reclassify its provision for doubtful accounts from operating expenses to a component of net operating revenues beginning with the first quarter of 2012, with retrospective application required.The Company’s historical provision for doubtful accounts has not been material. ASU No. 2011-08 On September 15, 2011, the FASB issued ASU No. 2011-8, “Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment.”This ASU allows an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test prescribed by current accounting principles.However, the quantitative impairment test is required if an entity believes, as a result of its qualitative assessment, that it is more-likely-than-not that the fair value of a reporting unit is less than its carrying amount.An entity can choose to perform the qualitative assessment on none, some or all of its reporting units.Moreover, an entity can bypass the qualitative assessment for any reporting unit in any period and proceed directly to the quantitative goodwill impairment test, and then resume performing the qualitative assessment in any subsequent period.For the Company, ASU No. 2011-8 was effective January 1, 2012, and the adoption of this ASU is not expected to have a material impact on its consolidated financial statements. ASU No. 2011-11 On December 16, 2011, the FASB issued ASU No. 2011-11, “Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities.”This ASU requires disclosures to provide information to help reconcile differences in the offsetting requirements under U.S. GAAP and IFRS.The disclosure requirements of this ASU mandate that entities disclose both gross and net information about financial instruments and transactions eligible for offset in the statement of financial position as well as instruments and transactions subject to an enforceable master netting arrangement or similar agreement.ASU No. 2011-11 also requires disclosure of collateral received and posted in connection with master netting arrangements or similar arrangements.The scope of this ASU includes derivative contracts, repurchase agreements, and securities borrowing and lending arrangements.Entities are required to apply the amendments of ASU No. 2011-11 for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.All disclosures provided by those amendments are required to be provided retrospectively for all comparative periods presented.The Company is currently reviewing the effect of ASU No. 2011-11. Off-Balance Sheet Arrangements At December 31, 2011, we did not have any off-balance sheet arrangements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. 30 Table Of Contents Item 8.Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Hygea Holdings Corp. We have audited the accompanying consolidated balance sheets of Hygea Holdings Corp. and its subsidiaries, formerly Piper Acquisition II, Inc.(collectively, the "Company") as of December 31, 2011 and 2010, and the related consolidated statements of operations, equity and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Hygea Holdings Corp. at December 31, 2011 and 2010, and the consolidated results of operations and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Kabani & Company, Inc. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, CA June 5, 2012 F-1 Table Of Contents HYGEA HOLDINGS CORP. AND SUBSIDIARIES (FORMERLY PIPER ACQUISITION II, INC.) CONSOLIDATED BALANCE SHEETS As of December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid and other current assets - Note receivable - related party - current - Deferred taxes - Total current assets Property and equipment, net Goodwill Intangible assets, net Investment - Note receivable - related party - Other assets Total assets $ $ Liabilities and Equity Current liabilities Accounts payable and accrued liabilities $ $ Line of credit - Convertible notes payable - current Notes payable - Notes payable - related parties Deferred revenue - current Common stock to be issued - Taxes payable - Total current liabilities Convertible notes payable Notes Payable - Deferred revenue - Total liabilities Commitments and contingencies Equity Preferred stock - 10,000,000 shares of $.0001 par value, no shares issued and outstanding - - Common stock - 250,000,000 shares of $.0001 par value, 148,295,243 shares issued and outstanding, respectively Additional paid-in capital Subscription receivable - ) Non-controlling interest Retained earnings (deficit) ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-2 Table Of Contents HYGEA HOLDINGS CORP. AND SUBSIDIARIES (FORMERLY PIPER ACQUISITION II, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS For the Year Ended December 31, Medical revenues Fixed fee arrangements $ $ Fee for service arrangements Total medical revenues License fees and non-medical revenues Total revenues Healthcare expenses Physician and other provider expenses Gross profit Administrative and other operating expenses Salaries and benefits General and administrative Professional fees Total administrative and other operating expenses Net operating income Other income (expenses) Gain on acquisition Interest expense ) ) Other ) ) Total other income (expenses) ) Net income before income taxes and non-controlling interest Income tax benefit (expense) ) Income attributable to non-controlling interest ) ) Net income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. F-3 Table Of Contents HYGEA HOLDINGS CORP. AND SUBSIDIARIES (FORMERLY PIPER ACQUISITION II, INC.) CONSOLIDATED STATEMENTS OF EQUITY Preferred stock Common stock Paid-in Subscription Non-controlling Retained earnings Total Shares Amount Shares Amount capital receivable interest (deficit) equity Balance, January 1, 2010 - $
